MEMORANDUM**
Bruno Alberto Navarrete Bojorquez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) affirmance of the Immigration Judge’s (“IJ”) decision denying his application for asylum and withholding of removal. Because we lack jurisdiction, we dismiss the petition.
Navarrete contends that he was denied due process when the IJ did not grant him a third continuance so that he could obtain counsel and that the IJ failed to explain the nature of the proceedings. However, this issue was not raised in his appeal to the BIA. Navarrete’s “[fjailure to raise [that] issue in [his] appeal to the BIA constitutes a failure to exhaust remedies with respect to that question and deprives this court of jurisdiction to hear the matter.” Vargas v. INS, 831 F.2d 906, 907-08 (9th Cir.1987). Because Navarrete failed to exhaust his remedies, we lack jurisdiction to consider them. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (th Cir.2004). Moreover, Navarrete has not raised a colorable asylum claim.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.